Citation Nr: 0415251	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for depression, 
hypertension, coronary artery disease, and an ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran served on active duty in the Navy from April 1958 
to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied service 
connection for depression, hypertension, coronary artery 
disease, and an ulcer.  The veteran requested a Board hearing 
but later cancelled such hearing.

In January 2004, the veteran submitted evidence directly to 
the Board without waiving initial consideration of that 
evidence by the RO.  As a matter of due process, the case 
must be returned to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of 
the foregoing, the case is remanded to the RO for the 
following action:

After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for depression, 
hypertension, coronary artery disease, 
and an ulcer, including a review of 
evidence submitted directly to the Board 
in January 2004.  If the claims are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


